EXHIBIT 10.36

Amendment Number 2

To the

AmSouth Bancorporation

Deferred Compensation Plan

(the “Plan”)

Regions Financial Corporation, successor to AmSouth Bancorporation, hereby
amends the Plan effective retroactively to January 1, 2005, as follows.

1. Section 2.7 defining the term “Change in Control” is hereby amended to read
as follows:

 

  2.7 “Change in Control” of the Company shall have the meaning set forth in the
Company’s Executive Employment Agreements as such agreements may be amended from
time to time; provided however that no event shall be considered a “Change in
Control” unless such event qualifies as a “change in the ownership or effective
control of the corporation, or in the ownership of a substantial portion of the
assets of the corporation” under Section 409A of the Code.

2. Section 2.35 defining the term “Termination of Employment” is hereby amended
to read as follows:

 

  2.35 “Termination of Employment” shall mean a separation from service under
Section 409A of the Code.

3. Section 4.3 (Coordination with Thrift Plan) is hereby deleted and Section 4.3
shall read: “Reserved.”

4. Section 8.1(a) is hereby amended by deleting the second, third and fourth
paragraphs thereof and replacing them with the following:

Within 30 days after a Payment Date described in Section 2.29(b) (Termination of
Employment) the Company shall distribute to a Participant (i) the balance, if
any, credited to the Participant’s Lump Sum Subaccount; plus (ii) one-fifth of
the balance, if any, credited to the Participant’s 5-year Subaccount;
plus-(iii) one-tenth of the balance, if any, credited to the Participant’s
10-year Subaccount. Subsequent annual distributions, if any, shall consist of
the applicable portion of the 5-year Subaccount (1/4, 1/3, 1/2 and all,
respectively) and the applicable portion of the 10-year Subaccount (1/9, 1/8,
1/7 and so forth, respectively). Notwithstanding the foregoing, effective
January 1, 2005, if at any time a payment is due, and the Participant’s balance
is $10,000 or less, the Account shall be distributed to the Participant in a
lump sum.

In the case of a Payment Date described in Section 2.29(a) (designated date) the
Company shall, within 30 days, distribute to the Participant in one lump sum
distribution such number of shares of Common Stock and the cash value of the
Other Investments in the Participant’s Lump Sum Subaccount as corresponds to the
Deferral Amount with respect to which the Participant elected the particular
Payment Date.



--------------------------------------------------------------------------------

In the case of a Payment Date described in Section 2.29(c) (Plan termination) or
(d) (Change in Control) the Company shall, within 30 days, distribute to the
Participant in one lump sum distribution the total value in the Participant’s
Account without regard to any Subaccounts.

5. Section 8.2 (Death Benefit of Accounts) is hereby amended to read as follows:

 

  8.2 Death Benefit of Accounts. Notwithstanding anything in Section 8.1, upon
the death of a Participant, the remaining balance in his or her Account shall be
paid to the Participant’s Beneficiary in a single distribution within 30 days
after the Participant’s death.

6. Section 10.15 (Mitigation of Excise Tax) is hereby amended by adding the
following after the first sentence thereof:

In the event that a reduction is permitted in accordance with the preceding
sentence, the reduction shall first be made ratably from all payments from this
Plan that are subject to Section 409A of the Code (that is, that are not
grandfathered), and then from any grandfathered payments; provided however that
there shall be no reduction in any other plan of deferred compensation subject
to Section 409A of the Code with respect to such participant until all amounts
payable hereunder have been reduced; and provided further that no amount herein
shall be reduced unless such amount is a parachute payment.

 

- 2 -